Citation Nr: 1400721	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-02 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right leg pain.

3.  Entitlement to service connection for bilateral arm pain.  


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel










INTRODUCTION

The Veteran had active service from January 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  The evidence of record does not indicate that the Veteran's hypertension manifested within one year of his discharge from active duty.  

2.  The evidence of record does not show a nexus between the Veteran's active duty and his current hypertension.  

3.  The Veteran does not have a current diagnosis for his right leg pain.  

4.  The Veteran does not have a current diagnosis for his bilateral arm pain.  


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



2.  The Veteran's right leg pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013). 

3.  The Veteran's bilateral arm pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in December 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The December 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) and private treatment medical records are associated with the claims file.  

The Board acknowledges that VA has not obtained an examination or medical opinion specifically addressing the claim of entitlement to service connection for hypertension, for right leg pain and for bilateral arm pain.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board finds that there is sufficient evidence to decide this claim, and that further medical examination or opinion is not necessary to decide the claim for service connection for hypertension, right leg pain and arm pain.  In regard to his leg and arms, the evidence of record fails to indicate that the Veteran suffers from a current disability.  The evidence of record further fails to indicate that the Veteran's hypertension is even related to his service, as there has been no competent evidence to suggest service origin of hypertension.  Thus, the Board finds that the evidence currently of record is sufficient to decide the claim.  Therefore, no VA examination or medical opinion is warranted.  

Accordingly, the Board will discuss the merits of the claims.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

For certain chronic disorders, including hypertension, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(e), to include hypertension, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker, supra.

A layperson is generally not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Id. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service Connection for Hypertension

In November 2009 the Veteran claimed service connection for hypertension.  He reported in his claim that the hypertension had begun in 2004.  

The Board notes that the record does not reflect medical evidence showing any manifestations of hypertension during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings consistent with hypertension until February 2004 (more than 30 years after his separation from active service).  The Board observes that, despite his initial claim in 2009 that his hypertension started in 2004, the Veteran stated on his VA Form 9 in February 2012 that his hypertension had manifested within one year after his discharge from active service.  The Board takes note that the Veteran did not claim hypertension within one year of his discharge until he was advised by the RO in a March 2010 rating decision that such was necessary for him to be eligible for service connection.  Because the Veteran has provided no evidence corroborating his statement that his hypertension began within a year of discharge, and because he has been inconsistent in his reports of when his hypertension began, the Board finds him not credible in this regard.  


The Board is aware of the provisions of 38 C.F.R. §3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had hypertension since one year of his discharge from service.  While the Veteran may be competent to report certain symptoms of hypertension over the years since service, the Board notes that neither a diagnosis nor symptoms of hypertension were noted during service or found within one year of the Veteran's service discharge.  The Veteran has not described any symptomatology, which he may be able to identify with his own senses that may be considered outward manifestations of hypertension.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Having determined that presumptive service connection is not warranted, the Board's inquiry turns to whether service connection on a direct basis is warranted.

Between 2004 and 2009 the Veteran was treated at the H.F. Medical Center.  The Veteran's private medical records reflect that he has been treated for hypertension since 2004.  He has been on the medications Dyazide and Lotrel, both intended to treat hypertension and reduce high blood pressure.  Thus, the Veteran meets the first element of Shedden, as he has a current disability.  

The Veteran's STRs do not reflect any in service disease.  A review of the Veteran's STRs did reveal a slightly elevated blood pressure reading upon separation, of 120/96.  However, an isolated high blood pressure reading alone is not considered a diagnosis of hypertension.  Indeed, one high blood pressure reading is not indicative of hypertension.  38 C.F.R. 4.104, Diagnostic Code 7101, Note (1).  Therefore, the Veteran did not have an in-service disease.  

As such, the Veteran's recent unsupported and self-serving statements concerning in-service development of hypertension and treatment for such following discharge from service in January 1972 are at odds with the remainder of the record, which is devoid any indication that any disease occurred during service or for more than 30 years thereafter.  Therefore, the Veteran's statements are lacking credibility and probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]. 

Accordingly, the second Shedden element is not met, and the Veteran's claim fails on this basis.

Finally, the third Shedden element, nexus, is also not met as there is no relationship between the Veteran's current disability and his active duty.  A review of the STRs shows that the Veteran did not receive treatment for hypertension during service, and his current medical records do not indicate that his hypertension is related.  

Although the Veteran is competent to report high blood pressure readings, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his hypertension disorder can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose himself with hypertension, or to provide an opinion relating his current hypertension to his active duty.  

In summary, service connection for hypertension is not warranted.  

Service Connection for Right Leg Pain

In November 2009 the Veteran claimed that he had right leg pain that was related to his service.  

With regard to a current right leg disability, the competent and probative evidence of record does not document evidence of such.




The Veteran was not treated for any right leg injury in service, nor did he report any right leg pain.  A review of the Veteran's private medical records shows that the first time he was treated for right leg pain was in February 2004.  The Veteran was examined for the reason of a complete physical, and at that time he stated that he had cramping, tightness and soreness in the right hip.  He also stated that the pain radiated to the right knee.  He stated that this had been going on for the past six weeks, and denied any associated back pain or back injury.  The Veteran was afforded a bilateral leg examination at this time, which was negative.  He was further afforded a straight leg raising test on both sides which also came back negative.  

The Board acknowledges the Veteran's complaints of right leg pain and notes that he is competent to report such observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board further takes note of the Veteran's statement on his VA Form 9 that his leg pain has become more regular and consistent.  However, in the present case the symptoms of pain alone, without a diagnosis of an underlying disorder, cannot be service-connected.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

In light of these circumstances, the Board finds that service connection for the Veteran's right leg pain may not be awarded.



Service Connection for Bilateral Arm Pain

In November 2004 the Veteran claimed that he was entitled to service connection for pain in both his arms.  

With regard to a current right or left arm disability, the competent and probative evidence of record does not document evidence of such.

The Veteran did not receive any treatment in-service for arm pain.  Based upon his private treatment records the first and only time that the Veteran received treatment for his arm pain was in February 2006.  At this time the Veteran was being examined for the purpose of a complete physical, and he reported that he had been having stiffness and pain that radiated from his neck down his left arm.  He stated that this had been continuing since October of 2005.  Additionally, he reported on and off tingling in his left arm.  He denied any lifting, but stated that he did a lot of typing.  Further, he stated that he had been noticing a change in the color of his left middle finger, and also had noticed swelling.  He reported that this swelling had been present since 1988, but that the color of the finger started to turn black approximately one month prior to his February 2006 examination, after he had injured the finger.  

The examiner conducted the phalen test on the Veteran on the upper extremities, which came back negative.  The examiner noted that there was a normal range of movement of the left shoulder and the neck, but further reported that there was a subjective feeling of discomfort over the lateral side of the neck.  

The Board finds the Veteran competent to report his arm pain, and takes note of his complaints of more regular arm pain in February 2012.  However, as noted above, the symptoms of pain alone, without a diagnosis of an underlying disorder, cannot be service-connected. See Sanchez-Benitez, supra.  Again, the Veteran has presented no evidence dated during the appeal period showing an actual diagnosis related to the claimed disability.  See McClain, supra.  Therefore, service connection for his bilateral arm pain cannot be warranted.  


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for right leg pain is denied.

Entitlement to service connection for bilateral arm pain is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


